Citation Nr: 0314328	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for status post 
laminectomy and diskectomy, lumbosacral spine, with 
persistent pain and loss of motion with thoracic dysfunction, 
evaluated as 40 percent disabling from March 12, 1999 to July 
25, 1999, and from October 1, 1999 to April 25, 2000, and 
evaluated as 60 percent disabling from April 26, 2000 to 
April 9, 2001, and from July 1, 2001 to present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that increased the veteran's evaluation for his 
service connected lumbosacral disability to a 40% evaluation.  
During the course of this appeal, the veteran was given a 
temporary total rating from July 26, 1999 to September 30, 
1999.  Further, the veteran's evaluation was increased to a 
60% evaluation from April 26, 2000.  Finally, the veteran was 
given another temporary total rating from April 10, 2001, to 
June 30, 2001.  The veteran continues to disagree with all 
non- temporary total ratings assigned.  Thus the issue in 
appellate status is as listed above.  A hearing before the 
undersigned Veterans Law Judge at the RO (i.e. a travel board 
hearing) was held in November 2002.

The Board also notes that both the veteran and his 
representative, in a communication with the RO, discussed in 
detail below, have expressed disagreement with the denial of 
the veteran's claim of entitlement to individual 
unemployability.  As such, as noted below, this issue is 
referred to the RO for appropriate action. 


REMAND

The Board notes that the veteran, in his hearing testimony 
dated November 2002, indicated that he had recently received 
treatment from two medical professionals, and requested that 
those records be obtained in support of his claim.  Although 
the veteran's claims file does show that letters were sent 
from the RO to both of these medical professionals, there is 
no indication in the veteran's claims file as to whether any 
response was received from these letters.  The Board notes 
with interest that both of these letters to private medical 
professionals, requesting information about the veteran, were 
sent out on November 15, 2002, while further records indicate 
that this claims file was transferred to the Board three days 
later, on November 18, 2002.  The Board concedes that it is 
possible that no response was received to either of the 
letters sent; however, the Board also believes it possible 
that, since this file was transferred to the Board very 
shortly after the initial request letters were sent, records 
could have been sent to the RO in response to these requests, 
which have not yet been associated with the veteran's claims 
file, or, records could be at the RO confirming that no 
response was received, or a response from both medical 
professionals indicating that no records were available could 
as well have been received.  In any event, the Board is of 
the opinion that this claim must be remanded to the RO to 
determine what, if any, response was received to requests for 
these records.

Further, the Board notes that, while a May 2000 RO decision, 
sent to the veteran in June 2000, found that the veteran was 
not entitled to a rating for individual unemployability, an 
April 2001 statement from the veteran's representative 
indicates that they believe the veteran clearly meets the 
requirements for individual unemployability, and that this 
claim should be considered part of the veteran's appeal.  The 
Board finds this statement constitutes a clear notice of 
disagreement with the May 2000 RO decision.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
United States Court of Appeals for Veterans Claims determined 
that, in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue a 
statement of the case, the Board should remand the issue to 
the RO for the issuance of a statement of the case.  As such, 
the matter must be remanded for an issuance of a Statement of 
the Case, regarding the issue of entitlement to individual 
unemployability.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought and a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 2002).  Roy v. Brown, 5 
Vet. App. 554 (1994).  The RO should return this issue to the 
Board only if the veteran perfects the appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should check its records to 
determine whether any response was 
received from the two letters sent out 
by the RO on November 12, 2002, 
requesting additional medical records 
pertaining to the veteran.  

If no response was received, the RO is 
requested to send out additional 
letters requesting these records, and 
wait a reasonable time for a response.  

If responses from both letters 
indicate that there are no such 
records available, the RO should 
return this case to the Board for 
further action.  

If the RO has received records in 
conjunction with this request, the RO 
should readjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority, 
including that obtained since the last 
supplemental statement of the case.  
The RO must provide adequate reasons 
and bases for its determination made 
by rating decision.  If the benefit 
sought on appeal remains denied, the 
RO should furnish to the veteran and 
his representative an appropriate 
supplemental statement of the case, 
and afford them the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.

2.	The RO should furnish the veteran and 
his representative a statement of the 
case as to the issue of entitlement to 
individual unemployability.  The 
statement of the case should include 
all relevant law and regulations 
pertaining to that matter.  The 
veteran must be advised of the time 
limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2002).  Thereafter, if an 
appeal has been perfected, this issue 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


